In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00259-CV

ROBIN E. PEMPSELL, Appellant                  §   On Appeal from the 325th District Court

                                              §   of Tarrant County (325-642296-18)
V.
                                              §   October 31, 2019
MEGAN N. BIRT, Appellee                       §   Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

      It is further ordered that appellant Robin E. Pempsell shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack